18-23391-shl             Doc 22          Filed 12/19/18 Entered 12/19/18 14:03:21                                   Main Document
                                                       Pg 1 of 3


B 2100A (Form 2100A) (12/     )



                         UNITED STATES BANKRUPTCY COURT
                                             Southern District
                                            __________         of New
                                                         District     York
                                                                   Of __________

In re ________________________________,
      Michale J. Kraus                                                                            Case No. ________________
                                                                                                           18-23391




                    TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

U.S. Bank Trust National Association as Trustee of
Chalet Series III Trust
______________________________________                                      MTGLQ Investors, L.P.
                                                                            ____________________________________
           Name of Transferee                                                          Name of Transferor

Name and Address where notices to transferee                                Court Claim # (if known): 6
should be sent:                                                             Amount of Claim: $412,916.12
C/O SN Servicing Corp.                                                      Date Claim Filed: 11/16/2018
323 5th Street
Eureka, CA 95501

Phone: ______________________________
       800-603-0836                                                         Phone:
                            7290
Last Four Digits of Acct #: ______________                                  Last Four Digits of Acct. #: __________
                                                                                                          1072


Name and Address where transferee payments
should be sent (if different from above):
SN Servicing Corp
PO Box 660820
Dallas TX 75266-0820
Phone: 800-603-0936
Last Four Digits of Acct #: 7290



I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By:__________________________________
   /s/ Shonua Rhodes                                                              12/18/2018
                                                                            Date:____________________________
         Transferee/Transferee’s Agent


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
18-23391-shl        Doc 22        Filed 12/19/18 Entered 12/19/18 14:03:21                            Main Document
                                                Pg 2 of 3
                                                                                                         (800) 603-0836
                                                                                        Para Español, Ext. 2660 o 2643
            323 5TH STREET                                                            8:00 a.m. – 5:00 p.m. Pacific Time
            EUREKA CA 95501                                                                    Main Office NMLS #5985
                                                                                             Branch Office NMLS #9785



                                                                                                    November 23, 2018

                                                                                SnscLoanID0000287290
    MICHAEL J KRAUS
    JEANNE O KRAUS
    160 SUMMIT AVE SECOND FLOOR
    MONTVALE NJ 07645



   RE:

         Collateral: 27 VALENZA LANE; BLAUVELT NY

               NOTICE OF ASSIGNMENT, SALE, OR TRANSFER OF SERVICING RIGHTS
   Dear Customer:

   The notice, which follows, is intended to inform you that the servicing of your mortgage loan has been
   assigned, sold or transferred. If the above-referenced loan is a closed-end, first lien, 1-4 unit residential (e.g.,
   homes, condominiums, cooperative units and mobile homes) mortgage loan, this notice is being provided to
   you under Section 6 of the Real Estate Settlement Procedures Act (RESPA) (12 U.S.C. §2605). When a
   state law requires this notice, this notice is being provided to you under state law. When neither Section 6 of
   RESPA nor state law requires this notice, this notice is being provided to you for your information.
   You are hereby notified that the servicing of your mortgage loan, that is, the right to collect payments from
   you, has been assigned, sold or transferred from Selene Finance LP to SN Servicing Corporation for Chalet
   Series III Trust, effective November 15, 2018.

   The assignment, sale, or transfer of the servicing of the mortgage loan does not affect any term or condition of
   the mortgage instruments, other than terms directly related to the servicing of your loan.

   Except in limited circumstances, the law requires that your present servicer send you this notice at least 15
   days before the effective date of transfer, or at closing. Your new servicer must also send you this notice no
   later than 15 days after this effective date or at closing.

   Your present servicer is Selene Finance LP, Attn: Customer Service
   PO Box 422039, Houston, TX 77242-4239. If you have any questions relating to the transfer of servicing from
   your present servicer call Customer Service at (877) 735-3637 Monday through Thursday between 8:00 a.m.
   and 9:00 p.m. and Friday between 8:00 a.m. and 5:00 p.m. Central Time. This is a toll-free number.

   Your new servicer will be SN Servicing Corporation.

   The correspondence address for your new servicer is SN Servicing Corporation, 323 Fifth St, Eureka, CA
   95501.

   The toll-free telephone number of your new servicer is (800) 603-0836. If you have any questions relating to
   the transfer of servicing to your new servicer call Shonua Rhodes at (800) 603-0836 Monday through Friday
   between 8:00 a.m. and 5:00 p.m. Pacific Time. You may access your account and make payments via our
   secure website at https://borrower.snsc.com.

   The date that your present servicer will stop accepting payments from you is November 14, 2018. The date
   that your new servicer will start accepting payments from you is November 15, 2018. Send all payments on
   or after November 15, 2018 to your new servicer.
   Make your payments payable to:        SN Servicing Corporation

   Mail your payments to:                SN Servicing Corporation
                                         PO BOX 660820
                                         DALLAS, TX 75266-0820

   The transfer of servicing rights may affect the terms of or the continued availability of mortgage life or disability
   insurance or any other type of optional insurance in the following manner: SN Servicing Corporation will not
   continue to accept your insurance payments as a part of your monthly loan payment nor will it be responsible
   for the continuation of any such optional insurance coverage. You should take the following action to maintain
   coverage: contact your optional insurance carrier immediately for instructions on how to continue such
   optional insurance coverage.
18-23391-shl       Doc 22      Filed 12/19/18 Entered 12/19/18 14:03:21 Main Document
                                                   Pg 3 of 3
   You should also be aware of the following information, which is set out in more detail in Section 6 of the Real
   Estate Settlement Procedures Act (RESPA) (12 U.S.C. §2605):

   During the 60-day period following the effective date of the transfer of the loan servicing, a loan payment
   received by your old servicer before its due date may not be treated by the new loan servicer as late, and a
   late fee may not be imposed on you.

   Section 6 of RESPA (12 U.S.C. §2605) gives you certain consumer rights. If you send a “qualified written
   request” to your loan servicer concerning the servicing of your loan, your servicer must provide you with a
   written acknowledgment within 5 Business Days of receipt of your request. A “qualified written request” is a
   written correspondence, other than notice on a payment coupon or other payment medium supplied by the
   servicer, which includes your name and account number, and your reasons for the request. If you want to
   send a “qualified written request” regarding the servicing of your loan, it must be sent to this address: SN
   Servicing Corporation, 323 Fifth St, Eureka, CA 95501.

   Not later than 30 Business Days after receiving your request, your servicer must make any appropriate
   corrections to your account, and must provide you with a written clarification regarding any dispute. During
   this 30-Business Day period, your servicer may not provide information to a consumer reporting agency
   concerning any overdue payment related to such period or qualified written request. However, this does not
   prevent the servicer from initiating foreclosure if proper grounds exist under the mortgage documents.

   A Business Day is a day on which the offices of the business entity are open to the public for carrying on
   substantially all of its business functions.

   Section 6 of RESPA also provides for damages and costs for individuals or classes of individuals in
   circumstances where servicers are shown to have violated the requirements of that Section. You should seek
   legal advice if you believe your rights have been violated.

   You are hereby notified that this letter is being sent to you by SN Servicing Corporation, which is a debt
   collector. SN Servicing Corporation is attempting to collect a debt. Any information obtained by us will be
   used for that purpose. However, if you are in a bankruptcy proceeding or your debt has been discharged in
   bankruptcy, please read the next paragraph carefully for some important information.

   NOTICE TO ANY CUSTOMER IN BANKRUPTCY OR WHO HAS RECEIVED A DISCHARGE IN
   BANKRUPTCY: Notwithstanding anything in this notice to the contrary, if you have filed a bankruptcy petition
   and there is either an “automatic stay” in effect in your bankruptcy case, or you have received a discharge of
   your personal liability for the obligation identified in this letter, we may not and do not intend to pursue
   collection of that obligation from you personally. If these circumstances apply, this notice is not intended as a
   demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, however,
   please also note that despite any such bankruptcy filing, we do continue to retain whatever rights we hold in
   the property that secures the obligation.
    A consumer has the right to request in writing that a debt collector or collection agency cease further
    communication with the consumer. A written request to cease communication will not prohibit the debt
    collector or collection agency from taking any other action authorized by law to collect the debt.


   SN Servicing Corporation for Chalet Series III Trust
   Customer Service Department
